        Case 4:16-cv-03396-YGR Document 335 Filed 05/03/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date 5/3/2019                  Time: 12:35pm-12:50pm        Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 16-cv-03396-YGR      Case Name: Ignacio Perez v. Rash Curtis & Associates

Attorney for Plaintiff: Scott Bursor, L. Timothy Fisher, Yeremey Krivoshey, Blair Reed
Attorney for Defendant: Mark E. Ellis , Anthony Valenti and Larry Iglesias

 Deputy Clerk: Frances Stone                        Court Reporter: NOT REPORTED


                        PROCEEDINGS
TELEPHONE CONFERENCE- HELD
